Citation Nr: 1023124	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
from September 24, 2004 and a rating greater than 40 percent 
from March 3, 2005, for diabetes mellitus, type II.    

2.  Entitlement to an initial rating greater than 10 percent 
for hypertension.    

3.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right upper extremity.   

4.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left upper extremity.   

5.  Entitlement to an initial rating greater than 20 percent 
for peripheral neuropathy of the right lower extremity.   

6.  Entitlement to an initial rating greater than 20 percent 
for peripheral neuropathy of the left lower extremity.   

7.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

8.  Entitlement to an initial rating greater than 10 percent 
from September 24, 2004 and a rating greater than 30 percent 
from April 14, 2008, for diabetic retinopathy.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.   

During the pendency of the appeal, the RO increased the 
disability ratings for several of the disorders at issue 
here.  The Veteran was awarded an increased rating for 
peripheral neuropathy in each of the lower extremities from 
10 to 20 percent, effective September 24, 2004, in an April 
2007 rating decision.  The Veteran was awarded an increased 
rating for hypertension from 0 to 10 percent, effective 
September 24, 2004, in a February 2009 rating decision.  In 
that rating decision, the Veteran was also awarded an 
increased rating for diabetic neuropathy from 10 to 30 
percent, effective April 14, 2008.  The Board notes that a 
rating decision during the pendency of an appeal, which 
awards a higher rating but less than the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).  Accordingly, these issues are still 
properly before the Board.  

The Board also notes that, in a June 2008 rating decision, 
the RO granted entitlement to special monthly compensation 
based on the loss of use of a creative organ, effective 
September 24, 2004.  See 38 C.F.R. § 3.350(a).  


FINDINGS OF FACT

1.  Prior to December 1, 2004, the Veteran did not use 
insulin for his service-connected diabetes mellitus type II 
(diabetes).

2.  From December 1, 2004, the Veteran's diabetes has been 
manifested by insulin treatment, restriction of his diet, and 
regulation of his activities, but has not involved episodes 
of ketoacidosis, episodes of hypoglycemic reactions requiring 
hospitalizations, or twice a month visitations to a diabetic 
care provider.

3.  The Veteran's hypertension has not been productive of 
blood pressure diastolic readings of 110 or more, or systolic 
readings of 200 or more.  

4.  Peripheral neuropathy in the Veteran's right upper 
extremity is manifested by mild symptomatology such as 
diminished sensation and reflexes.  

5.  Peripheral neuropathy in the Veteran's left upper 
extremity is manifested by mild symptomatology such as 
diminished sensation and reflexes.  

6.  Prior to April 14, 2008, the peripheral neuropathy in the 
Veteran's right lower extremity was manifested by moderate 
symptoms such as pain and numbness.  

7.  From April 14, 2008, the peripheral neuropathy in the 
Veteran's right lower extremity is manifested by moderately 
severe symptoms that interfere with his ability to walk.  

8.  Prior to April 14, 2008, the peripheral neuropathy in the 
Veteran's left lower extremity was manifested by moderate 
symptoms such as pain and numbness.  

9.  From April 14, 2008, the peripheral neuropathy in the 
Veteran's left lower extremity is manifested by moderately 
severe symptoms that interfere with his ability to walk.  

10.  The Veteran's erectile dysfunction has resulted in a 
loss of erectile power that precludes vaginal penetration and 
ejaculation.     

11.  From September 24, 2004 to April 14, 2008, the Veteran's 
corrected distant vision was 20/25 in the right eye and 20/80 
in the left eye.  

12.  From April 14, 2008 to November 25, 2008, the Veteran's 
corrected distant vision was 20/50 in the right eye and 
20/200 in the left eye.  

13.  From November 25, 2008, the Veteran's corrected distant 
vision is 20/40 in the right eye and 20/200 in the left eye. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to December 1, 2004, for the Veteran's service-connected 
diabetes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

2.  From December 1, 2004, the criteria for a 40 percent 
rating, but no more, for the Veteran's service-connected 
diabetes, has been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected hypertension, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

4.  The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected peripheral neuropathy, right 
upper extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected peripheral neuropathy, left 
upper extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

6. Prior to April 14, 2008, the criteria for a rating in 
excess of 20 percent for the Veteran's service-connected 
peripheral neuropathy, right lower extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

7.  From April 14, 2008, the criteria for a 40 percent 
evaluation, but no more, for the Veteran's service-connected 
peripheral neuropathy, right lower extremity, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

8.  Prior to April 14, 2008, the criteria for a rating in 
excess of 20 percent, for the Veteran's service-connected 
peripheral neuropathy, left lower extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

9.  From April 14, 2008, the criteria for a 40 percent 
evaluation, but no more, for the Veteran's service-connected 
peripheral neuropathy, left lower extremity, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

10.  The criteria for a 20 percent evaluation, but no more, 
for the Veteran's service-connected erectile dysfunction, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115, Diagnostic Code 7599-7522 (2009).  

11.  Prior to April 14, 2008, the criteria for a rating in 
excess of 10 percent, for the Veteran's service-connected 
retinopathy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.75, 4.83, 4.84, Diagnostic Codes 6000-
6079 (2004).

12.  From April 14, 2008, the criteria for a rating in excess 
of 30 percent, for the Veteran's service-connected 
retinopathy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.75, 4.83, 4.84, Diagnostic Codes 6000-
6079 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by several 
letters sent to the Veteran between November 2004 and July 
2008.  Those letters advised the Veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The 2008 letter also 
informed the Veteran of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was vacated by the Federal Circuit in Vazquez-
Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Federal 
Circuit held that notice need not be Veteran specific, 
provide alternative diagnostic codes or ask the Veteran to 
submit evidence indicative of daily life impairment.

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case for the claims on appeal here, service connection has 
been granted and the initial rating and effective date have 
been assigned, the claim of service connection has been more 
than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating and effective date claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
Veteran's claims for service connection.  22 Vet. App. 37 
(2007).

Moreover, the Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  Letters informing the Veteran of how 
disability ratings and effective dates are determined were 
not provided to the Veteran until November 2006, following 
the April 2005 rating decision on appeal.  Nevertheless, the 
Board notes that, following full notification here, the RO 
readjudicated the Veteran's claims in the April 2007 
statement of the case, and in two subsequent supplemental 
statements of the case.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the 
claim).  Based on this background, the Board finds VA's 
untimely notice in this matter to be harmless error.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  

The RO provided the Veteran appropriate VA examinations in 
November 2004, April 2008, and November 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's disabilities since he 
was last examined.  The Veteran has not reported receiving 
any recent treatment specifically for these conditions (other 
than at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.

Increased Ratings

On September 24, 2004, the RO received the Veteran's claim 
for service connection for diabetes and complications.  In 
the April 2005 rating decision on appeal, the RO granted 
service connection for each of the disorders addressed in 
this decision.  The Veteran appealed to the Board the 
assigned disability ratings.

As noted, the RO increased the disability ratings during the 
pendency of the appeal for several of the disorders at issue 
here.  The Board nevertheless will continue to evaluate 
whether higher ratings are warranted for these disorders.  
See AB, supra.  

In this matter the Board will review the medical evidence and 
applicable statutory and regulatory authority to determine 
whether higher ratings have been warranted at any time since 
the Veteran filed his claims for service connection in 
September 2004.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board will address separately below each of the Veteran's 
claims for increase.  

Diabetes

In the April 2005 rating decision on appeal, the RO assigned 
a 20 percent evaluation for diabetes, effective the date of 
claim on September 24, 2004, and a 40 percent evaluation for 
diabetes, effective March 3, 2005.  

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2009).  Ratings of 10, 20, 40, 60, 
and 100 percent are authorized under the code provision.  As 
the Veteran has already been rated as at least 20 percent, 
the Board will limit its discussion to whether a higher 
rating or ratings are warranted here.  

A rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides 
that complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).

A 60 percent rating is warranted where the disorder requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  See 38 C.F.R. § 
4.119, DC 7913.

A 100 percent rating is warranted when the Veteran's diabetes 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

The relevant medical evidence of record consists of VA 
treatment records, the Veteran's statements, and VA 
compensation examination reports dated in November 2004, 
April 2008, and November 2008.  

This evidence indicates that a rating in excess of 20 percent 
was not warranted prior to December 1, 2004 because the 
Veteran did not begin treatment with insulin until then.  
Indeed, the November 2004 examiner did not indicate use of 
insulin.  He stated that the Veteran had one or two 
hypoglycemic reactions.  He indicated that the Veteran was 
substantially obese, and was on a low fat diet.  He indicated 
that the Veteran's activities were restricted due to the 
separately service-connected and diabetes-related disorders 
of blurred vision and peripheral neuropathy.  He noted that 
the Veteran had had no hospitalizations for ketoacidosis.  

By December 1, 2004, however, the record indicates that the 
Veteran began the process of using insulin.  In a VA 
treatment record dated December 1, 2004, it is stated that 
the Veteran "started ... insulin today."  Though subsequent 
treatment records indicate the Veteran may have encountered 
difficulty with the administration of insulin, the Board will 
nevertheless grant the Veteran the benefit of the doubt, and 
find December 1, 2004 as the start date of his insulin use.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the RO 
recognized eventually, the record is clear that the Veteran 
used insulin regularly from March 2005 onward.  Hence, by 
December 1, 2004, the Veteran met the criteria for a 40 
percent evaluation - i.e., insulin use, a restricted diet, 
and regulation of activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

In finding a 40 percent rating warranted here, the Board also 
finds a lack of clarity on another criterion addressed under 
DC 7913, namely, whether the Veteran's activities are 
regulated or restricted due to his diabetes.  As indicated, 
the November 2004 examiner indicated the Veteran's activities 
were restricted due to the separately service-connected and 
diabetes-related disorders of blurred vision and peripheral 
neuropathy.  As will be further detailed below, subsequent 
evidence demonstrates that the Veteran is substantially 
restricted in his activities as a result of diabetic 
complications in his lower extremities and his eyes.  The 
April 2008 and November 2008 examiners found, however, that 
the Veteran was not "restricted in ability to perform 
strenuous activities[.]"  After considering this conflict in 
the evidence, the Board has again decided to grant the 
Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Board will therefore find that the 
Veteran's diabetes results in a restriction or a regulation 
of his activities.  For this and aforementioned reasons, a 40 
percent rating is warranted from December 1, 2004.  

None of the evidence of record indicates, however, that a 60 
percent rating should be assigned here for diabetes.  None of 
the evidence shows that the Veteran has had episodes of 
ketoacidosis.  None of the evidence indicates hypoglycemic 
reactions requiring one or two hospitalizations per year.  
None of the evidence indicates twice a month visits to a 
diabetic care provider.  The Veteran's complications have 
been separately rated here (see below).  See 38 C.F.R. § 
4.119, DC 7913.  April and November 2008 VA examination 
reports do not indicate symptoms that match the criteria for 
a 60 percent rating.  Indeed, both reports indicate no 
hospitalizations for diabetes, and do not indicate episodes 
of ketoacidosis.  VA outpatient treatment records are 
consistent with the 2008 examinations.  The Board notes 
moreover that the Veteran himself has not claimed 
hospitalizations for episodes of ketoacidosis.  

As such, the Board finds a schedular rating in excess of 20 
percent unwarranted between September 24, 2004 and December 
1, 2004.  From December 1, 2004 to March 3, 2005, a schedular 
rating of 40 percent is warranted.  From March 3, 2005, a 
rating in excess of 40 percent is unwarranted.  

Hypertension

In the April 2005 rating decision on appeal, the RO assigned 
a 0 percent evaluation for hypertension.  In a February 2009 
rating decision, the RO increased this evaluation to 10 
percent, effective the date of the Veteran's original service 
connection claim on September 24, 2004.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

Ratings of hypertension are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.104, DC 7101.  
Compensable ratings of 10, 20, 40, and 60 percent are 
authorized under this code provision.  As the Veteran has 
already been rated as 10 percent disabled for his 
hypertension, the Board will only address that criteria 
providing for a higher rating here.  

Under DC 7101, a 20 percent rating is warranted if diastolic 
pressure is predominantly 110 or more, or if systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

The medical evidence from September 24, 2004, to include the 
VA treatment records, the three VA compensation examination 
reports, and the Veteran's statements has been reviewed.  
There are at least 33 blood pressure readings of record dated 
between September 2004 and November 2008.  In September 2004, 
the Veteran's blood pressure was noted as 130/90.  In 
November 2008, his blood pressure reading was 161/89, 134/78, 
and 140/88.  Twenty-eight of the other approximately 29 
readings reflect diastolic pressure readings below 110 and 
systolic pressure readings below 200.  The record does 
contain a September 2005 VA treatment note which indicates a 
possible outlier blood pressure reading of 203/93.  This 
reading, however, is the only one of record that approximates 
the 200 threshold under DC 7101.  

As the Veteran's diastolic pressure has been predominantly 
less than 110, and the systolic pressure has been 
predominantly less than 200, a rating in excess of 10 percent 
is unwarranted under DC 7101 of 38 C.F.R. § 4.104.    

Peripheral Neuropathy of the Upper Extremities  

In the April 2005 rating decision on appeal, the RO assigned 
0 percent evaluations for peripheral neuropathy in the right 
and left upper extremities.  In an April 2007 rating 
decision, the RO increased these evaluations to 10 percent, 
effective the date of the Veteran's original service 
connection claim on September 24, 2004.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The Board will review the evidence 
to determine whether a rating in excess of 10 percent has 
been warranted since then for either disorder.    

The RO rated the Veteran's peripheral neuropathy of the upper 
extremity under DC 8515 of 38 C.F.R. § 4.124a.  This 
provision addresses the median nerve, and authorizes a 10 
percent rating for mild incomplete paralysis.  For moderate 
incomplete paralysis, a 20 percent rating is authorized for 
the minor extremity, while a 30 percent rating is authorized 
for the major extremity.  Severe incomplete paralysis 
warrants a 40 percent rating in the minor extremity, and a 50 
percent rating in the major extremity.  Where the evidence 
suggests that the Veteran has complete paralysis, a 60 
percent rating is warranted for the minor extremity, and a 70 
percent rating for the major extremity.  Id.  Service 
treatment records indicate that the Veteran is right-hand 
dominant.    

Under DC 8515 of 38 C.F.R. § 4.124a, "complete paralysis" of 
the median nerve is manifested by such symptomatology as:  
the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.  

The Board has reviewed the medical evidence of record dated 
from September 24, 2004, to include the VA treatment records 
and the Veteran's statements.  The Board has reviewed the 
three VA compensation examination reports.  The November 2004 
and November 2008 VA examiners indicate that the Veteran's 
statements and treatment records had been reviewed.  The 
evidence indicates that the disability in the Veteran's upper 
extremities, due to peripheral neuropathy, is mild.  As will 
be detailed further, the evidence indicates no significant 
muscle or skin abnormalities, and indicates mild neurological 
symptoms.  

The November 2004 VA examiner noted the Veteran's complaints 
of paresthesias and numbness in his forearms.  However, this 
examiner found the Veteran with normal biceps, triceps, and 
radial reflexes.  He noted that the Veteran could feel sharp 
touch in the upper arms and proximal half of each forearm.  
In the distal part of each forearm he could feel a sharp 
needle but did not feel it sharply.  The examiner indicated 
"generalized sensori-motor neuropathy electrophysiologically 
mild to moderate" and diagnosed the Veteran with diabetic 
neuropathy.    

The April 2008 VA examiner noted the Veteran's complaints of 
worsened feelings of burning, tingling, and numbness in his 
wrists and hands.  She noted diminished reflexes in the upper 
extremities with absent reflexes in the left triceps and 
biceps, and hypoactive reflexes in the right triceps and 
biceps.  She noted mild weakness in flexion and extension of 
the elbow bilaterally.  She noted evidence of sensory loss.  
The Veteran had normal sensation in the wrists, but had 
diminished sensation on the thumb and in the fingertips.  The 
examiner stated that the Veteran had "decreased strength" 
in his upper extremities.  The examiner also stated that the 
Veteran's right upper extremities had normal color and normal 
radial pulses.  She found the upper extremities to be without 
ulcers or trophic changes.  The examiner found the Veteran 
with normal coordination.  She noted no neurovascular or skin 
symptoms in the upper extremities, and noted 4+ muscle 
strength, without atrophy or abnormal muscle tone or bulk.  
The examiner noted no peripheral edema.  The examiner noted 
no abnormal movements, moreover.  

Similarly, the November 2008 examiner noted symptoms 
associated with peripheral neuropathy, but did not indicate 
that these symptoms were serious.  She noted the Veteran's 
complaints of pain and numbness.  She noted peripheral edema, 
and diminished or absent deep tendon reflexes in the biceps 
and triceps.  She also noted that vibration sense was absent 
on each thumb.  The examiner noted however normal skin and 
normal radial pulse and muscle strength of 4+.  

As this evidence demonstrates, the Veteran's disabilities 
involving his upper extremities are primarily sensory.  It 
certainly does not indicate complete paralysis.  The Veteran 
may exhibit some weakness, but his muscles are normal in 
strength and appearance.  His skin does not manifest any 
symptoms indicative of serious underlying muscular 
disability.  Most importantly, peripheral neuropathy of the 
upper extremities has not resulted in impaired function of 
the upper extremities.  The Veteran experiences unpleasant 
sensory symptoms, but is capable of fully using his arms and 
hands.  See Note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).  

As such, a rating in excess of 10 percent is unwarranted for 
peripheral neuropathy of the upper extremities under DC 8515 
of 38 C.F.R. § 4.124a.  

Finally, the Board notes that no alternative diagnostic codes 
would provide for an increased rating for peripheral 
neuropathy of the upper extremities.  Diagnostic Codes 8514 
through 8719 address nerves in the upper extremity area.  
Mild peripheral neuropathy impairment is rated as 10 percent 
disabling or lower under each of these codes expect for DC 
8514, which addresses the musculospiral nerve, and assigns a 
20 percent rating for mild impairment.  As there is no 
evidence of impairment in this nerve, the Board finds no 
provision upon which to assign a rating greater than 10 
percent for the Veteran's upper extremity peripheral 
neuropathy.  

Peripheral Neuropathy of the Lower Extremities  

In the April 2005 rating decision on appeal, the RO assigned 
10 percent evaluations for peripheral neuropathy in the right 
and left lower extremities.  In an April 2007 rating 
decision, the RO increased these evaluations to 20 percent, 
effective the date of the Veteran's original service 
connection claim on September 24, 2004.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The Board will review the evidence 
to determine whether a rating in excess of 20 percent has 
been warranted since then for either disorder.  

Peripheral neuropathy of the lower extremities is rated under 
DC 8520 of 38 C.F.R. § 4.124a.  Diagnostic Code 8520 
addresses impairment in the sciatic nerve and authorizes 
ratings of 10, 20, 40, 60, and 80 percent.  As the Veteran 
has already been rated as 20 percent disabled (for moderate 
symptomatology), the Board will limit its analysis to whether 
a rating in excess of 20 percent is due here.

Under DC 8520, a 40 percent rating is due for moderately 
severe incomplete paralysis, a 60 percent rating is warranted 
for severe incomplete paralysis involving marked muscular 
atrophy, and an 80 percent rating is warranted for complete 
paralysis, which is indicated when the foot dangles or drops, 
when there is no active movement in muscles below the knee, 
or when flexion of the knee is weakened or lost.  38 C.F.R. 
§ 4.124a, DC 8520.     

The Board has again reviewed the medical evidence pertaining 
to the Veteran's lower extremities, particularly the three VA 
reports (two of which indicate review of the claims file).  
This evidence does not indicate complete paralysis.  Rather, 
the records and reports clearly demonstrate that the Veteran 
has full use of his lower extremities.  The evidence dated 
from April 14, 2008, however, shows that the symptoms 
associated with peripheral neuropathy are not merely 
moderate.  In fact, the evidence indicates moderately severe 
impairment in the lower extremities.    

The November 2004 VA examiner did not find the Veteran with 
serious symptoms in his lower extremities.  He noted the 
Veteran's complaints of difficulty walking, paresthesias, and 
numbness in his feet.  The examiner noted both femoral, both 
posterior, and both dorsalis pedis pulses normal and equal.  
He noted no peripheral edema and no venous abnormalities of 
the lower extremities.  He noted no problems with the 
Veteran's skin.  He noted the Veteran's knee reflexes as 
normal, and noted a present right plantar response.  He noted 
position sense normal at each great toe, and vibratory sense 
normal at each internal malleolous.  He noted that sharp 
touch was present in both thighs and in the proximal half of 
both calves.  He noted that the Veteran could feel a touch 
with a sharp pin in each distal calf and distal foot, but 
that he did not experience sharp touch on either distal calf.  
He noted that he could not elicit a left plantar response, 
and found ankle jerks absent.  Again, he noted in his report, 
"generalized sensori-motor neuropathy electrophysiologically 
mild to moderate" and diagnosed the Veteran with diabetic 
neuropathy.    
  
In contrast, the April and November 2008 VA reports indicate 
more significant disability due to lower extremity peripheral 
neuropathy.  

The April 2008 examiner noted the Veteran's complaints of 
pain, burning, tingling and numbness in his lower 
extremities, and of balance problems, and ankle weakness.  
She noted a decreased posterior tibial pulse.  The examiner 
noted no vibration sense on either great toe, and diminished 
sensation on the internal malleous.  The examiner noted 
normal position sense on the left great toe, but abnormal 
position sense on the right great toe.  She indicated 
diminished sharp touch in the lower calf to the ankle, with 
diminished sensation on sharp touch to the dorsal surface of 
the foot, and no sensation to sharp touch in the toes.  The 
examiner found diminished brachioradialis and patellar 
reflexes, and absent Achilles and ankle reflexes.  The 
examiner noted a positive Romberg's sign, slow gait, and that 
the Veteran was "occasionally holding to a stable object for 
support."   

The November 2008 VA examiner reinforced the April report.  
This examiner noted peripheral edema in the lower extremities 
(also noted in VA treatment records dated in December 2008).  
She noted diminished or absent deep tendon reflexes for each 
brachioradialis, patella, and Achilles.  She also noted a 
positive Romberg's sign.  She noted a decreased posterior 
tibial pulse bilaterally, diminished vibration sense on the 
internal malleous bilaterally, absent vibration sense on each 
great toe, and abnormal position sense on the right great 
toe.  The sharp touch was diminished in each lower calf to 
the ankle.  The examiner noted intermittent sensation on the 
dorsal surface of the feet, and no sharp touch sensation in 
the toes.   

Hence, the April and November 2008 VA examiners indicated 
significant impairment in the Veteran's lower extremities.  
However, the symptoms noted by these examiners cannot be 
described as "severe" incomplete paralysis or as complete 
paralysis.  The Veteran has full and complete use of his 
lower extremities despite his problems.  Neither examiner 
noted skin abnormalities, trophic changes, abnormal color 
changes, muscular atrophy, or reduced range of motion.  Each 
examiner indicated a normal dorsalis pedis pulse.  Each 
examiner indicated normal coordination, and normal muscle 
strength of 4+.  Each examiner indicated present sharp touch 
in each thigh and upper calf.  Each examiner noted a normal 
Babinski sign.  Each indicated only mild weakness in flexion 
and extension of the knees, and in dorsi flexion of the feet.  

As such, a 40 percent rating is warranted from April 14, 2008 
for moderately severe disability in each lower extremity.  A 
rating in excess of 20 percent is unwarranted prior to April 
14, 2008 because, as explained above, prior to the April 14, 
2008 VA examination, the medical evidence did not reflect 
manifestations warranting a higher rating.  

Finally, the Board has considered all potentially applicable 
diagnostic codes, and finds no alternative code that would 
warrant a higher rating.  The DCs pertaining to neurological 
disorders in the lower extremity below the knee do not 
provide for a rating in excess of 20 percent for moderate 
impairment, and, therefore, there is no alternative code that 
provides for a higher rating at any time period.  See 
38 C.F.R. § 4.124a.

Erectile Dysfunction 

In the April 2005 rating decision on appeal, the RO assigned 
a noncompensable evaluation for erectile dysfunction 
secondary to diabetes.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The Board will review the evidence to determine 
whether a compensable rating has been warranted since the 
date of claim.  

The RO rated the Veteran's disorder under DC 7599-7522.  The 
Board notes that DC 7599 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under the code.  See 38 C.F.R. § 4.27.  In this matter, the 
RO has found DC 7522, which rates deformity of the penis, as 
the most analogous DC to the Veteran's service-connected 
erectile dysfunction.  Under DC 7522, a sole rating of 20 
percent is authorized for loss of erectile power.  See 38 
C.F.R. § 4.115b.  The Board again notes that, in a June 2008 
rating decision, the RO granted entitlement to special 
monthly compensation based on the loss of use of a creative 
organ, effective September 24, 2004.  See 38 C.F.R. 
§ 3.350(a). 

In this matter, the evidence indicates that the Veteran has 
had loss of erectile power since September 2004.  VA 
treatment records dated from September 2004 indicate 
impotence, and indicate that Viagra was not effective in its 
treatment.  The November 2004 VA report notes the Veteran's 
"difficulty with erections in the last 2-3 years", only 
partially aided by Viagra.  The April 2008 VA report notes 
"inability to achieve or maintain an erection" and 
ineffectiveness of 2 to 3 different medications.  The 
examiner further stated, "vaginal penetration never or 
almost never possible" and "[a]bsence of ejaculation."  
The November 2008 VA report likewise notes impotence and the 
inability to penetrate vaginally.        

The Board notes that these statements in the VA reports are 
based on the Veteran's own statements.  Although the Veteran, 
as a layperson, is not competent to render evidence on 
medical matters, he is competent to comment on observable 
symptomatology, such as that at issue here.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board has therefore 
considered his statements regarding impotence in assessing 
whether there is a loss of erectile power here.  

The Board finds a 20 percent rating warranted for erectile 
dysfunction, effective the date of claim on September 24, 
2004.  This rating is appropriate even though there is no 
evidence of record of penis deformity, the disorder noted 
specifically under DC 7522.  Evidence of deformity is not 
necessary for an increased rating here.  The Veteran has been 
rated under DC 7522 by analogy because his erectile 
dysfunction has been deemed analogous to penis deformity.  
The showing of loss of erectile power is sufficient to 
warrant the assignment of the sole compensable rating under 
DC 7522.  See 38 C.F.R. §§ 4.27, 4.115b, DC 7599-7522.  

Finally, the Board has considered all potentially applicable 
diagnostic codes, and finds no alternative code that would 
warrant a higher rating.  A rating of 30 percent is warranted 
under DC 7520 for removal of half or more of the penis, while 
100 percent evaluations are warranted under DCs 7519 and 
7528, respectively, for such disorders as multiple fistulae 
of the urethra and malignant neoplasms of the genitourinary 
system.  See 38 C.F.R. § 4.115b.  As the evidence noted 
earlier demonstrates, these disorders are not at issue here.  

Diabetic Retinopathy  

In the April 2005 rating decision on appeal, the RO assigned 
a noncompensable evaluation for diabetic retinopathy.  In the 
April 2007 rating decision, the RO increased the evaluation 
to 10 percent, effective the date of the Veteran's original 
service connection claim on September 24, 2004.  In a 
February 2009 rating decision, the RO increased the 
evaluation to 30 percent, effective April 14, 2008.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board will review 
the evidence to determine whether higher ratings have been 
warranted during the period of appeal.  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating eye disabilities.  
Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543-
66554 (2008).  However, those changes only apply to claims 
for benefits received by VA on or after December 10, 2008.  
(Codified as revised 38 C.F.R. §§ 4.75 - 4.79, Diagnostic 
Codes 6000 - 6091 (2009)).  Because the Veteran's claim was 
received prior to that date, the older criteria delineated 
below will apply here, rather than the regulatory changes. 

Under the older criteria, specific diseases of the eye, such 
as retinitis, are rated pursuant to the rating criteria of 
Diagnostic Code 6009, unhealed injuries of the eye.  
According to the criteria, the disability, in chronic form, 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Codes 6000-6009.  

Since service connecting the Veteran for diabetic retinopathy 
in September 2004, the RO has rated the Veteran under three 
different hyphenated DCs:  6003-6012, 6003-6066, and 6003-
6079.  See 38 C.F.R. § 4.84a.  Retinitis is addressed under 
DC 6006, totally disabling glaucoma is addressed under DC 
6012, DC 6066 addresses vision impairment in one eye where 
there has been the anatomical loss of the other eye, and DC 
6079 addresses vision impairment in two functioning but 
visually impaired eyes.  Id.  In the assignment of diagnostic 
code numbers, hyphenated diagnostic codes may be used.  The 
number assigned to the residual condition on the basis of 
which the rating is determined will generally represent 
injuries.  Diseases will be identified by the number assigned 
to the disease itself, with the residual condition added, 
preceded by a hyphen.  38 C.F.R. § 4.27.  See also Tropf v. 
Nicholson, 20 Vet. App. 317 (2006).   

As the evidence below demonstrates, the Veteran has impaired 
vision in both eyes, and has impaired visual fields in both 
eyes due to glaucoma.  The record shows that the RO 
separately service connected the Veteran for glaucoma, in an 
unappealed February 2009 rating decision.  As such, the Board 
will not consider DC 6012, which addresses vision with 
anatomical loss of one eye, or DC 6066, which addresses 
glaucoma.  Instead, the Veteran's vision loss due to diabetic 
retinopathy will be rated here.     

The DCs 6061 to 6079 provide for rating impairment of central 
visual acuity from noncompensable to 100 percent.  Table V 
provides for the relevant percentage evaluation, which, as 
explained in 38 C.F.R. § 4.83a, is determined by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75.  A compensable rating for loss of visual 
acuity requires that corrected vision at least be 20/40 in 
one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6078, 6079.  The gradation in the ratings 
increase in 10-percent increments according to the levels of 
vision impairment with the greatest award of 100 percent 
assignable for vision acuity of 5/200 in each eye.  See 38 
C.F.R. § 4.84(a).  

The evidence of record consists of the VA treatment records, 
and the three VA compensation examination reports of record.  
The November 2004 VA examiner indicated a review of the 
claims file and noted the Veteran with corrected distant 
vision in the right eye of 20/25, and, in the left eye, 
20/80.  Under DC 6079 and Table V, this level of impairment 
warranted a 10 percent evaluation.  As the RO noted, however, 
the April 2008 VA examiner found worsened eyesight.  The 
corrected distant vision in the right eye was 20/50, while 
the corrected distant vision in the left eye was 20/200.  
Under DC 6076, this level of impairment warranted a 30 
percent rating.  Then the November 2008 VA examiner, who 
indicated review of the claims file, indicated that the 
Veteran's vision had improved to distant vision of 20/40 in 
the right eye and 20/200 in the left eye.  This level of 
impairment warrants a 20 percent evaluation.  As such, the 
Board finds a 10 percent evaluation warranted between 
September 24, 2004 and April 14, 2008.  From April 14, 2008, 
the Board finds a rating in excess of 30 percent unwarranted.  
In sum, a higher rating beyond that already granted by the RO 
is not warranted for impaired visual acuity during the period 
of appeal.            

The Board also finds a higher rating under a different 
diagnostic code unwarranted. 

Under DCs 6000 through 6035, diseases of the eye (including 
retinitis) are rated.  The code also rates muscle disorders 
in the eyes, and field vision impairment of the eyes.  See 38 
C.F.R. § 4.84(a).  For the reasons noted above, a higher 
rating is unwarranted under DCs 6000 to 6035.  No evidence 
indicates, moreover, a muscle disorder with the Veteran's 
eyes, so an increased rating would not be warranted there 
either.  See 38 C.F.R. § 4.84a, DCs 6091-6092.  

With regard to field vision impairment, the evidence dated 
until the November 25, 2008 VA examination did not note 
problems with field vision.  The November 2004 VA examiner 
noted full confrontational visual fields in both eyes.  
Moreover, the April 2008 VA examiner noted no visual field 
defect, no homonymous hemianopsia, and no scotoma.  See 
38 C.F.R. §§ 4.76, 4.84a, DCs 6080, 6081.  
    
In the November 2008 VA report, however, a field vision 
defect is indicated.  The examiner noted a scotoma in the 
left eye, which is VF constricted to central 20 degrees.  The 
examiner stated, "[s]everely constricted visual field 
present OS.  This translates into difficulty in lowly 
illuminated environments, poor contrast situations, and will 
limit mobility."  The examiner also indicated that the field 
vision defect related to glaucoma, which was likely related 
to diabetes.  As the RO separately service connected the 
Veteran for this glaucoma-related symptomatology in the 
February 2009 unappealed rating decision, for which the 
Veteran was awarded a 20 percent rating, the Board will not 
rate the Veteran here for his field vision impairment.  See 
38 C.F.R. §§ 4.25, 4.76, 4.84a, DCs 6080, 6081.  

As such, using an alternative diagnostic code to assign a 
higher rating for the Veteran's vision disorder would not be 
warranted here.  

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disorders are inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disorders with the established criteria found in the rating 
schedule for the disorders shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  

The Board further observes that, even if the available 
schedular evaluations for the Veteran's disabilities were 
inadequate (which manifestly is not the case), the Veteran 
does not exhibit other related factors such as those provided 
by the regulation as "governing norms."  The record does 
not show that the Veteran has required frequent 
hospitalizations for his diabetes and diabetic complications.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for these disorders.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disabilities.  The November 2008 VA 
examination reports indicate that the Veteran was still 
employed at that time.  There is nothing in the record which 
suggests that the Veteran's disorders markedly impact his 
ability to perform his job, despite the limitations on his 
ability to function as noted above.  The currently assigned 
ratings take into account these limitations.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
prior to December 1, 2004 is denied.    

Entitlement to a 40 percent rating for diabetes, but no more, 
from December 1, 2004 is granted, subject to regulations 
governing the payment of monetary awards.  

Entitlement to an increased evaluation for hypertension is 
denied.     

Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity is denied.   

Entitlement to an increased evaluation for peripheral 
neuropathy of the left upper extremity is denied.     

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity prior to 
April 14, 2008 is denied.     

Entitlement to a 40 percent rating, but no higher, for 
peripheral neuropathy of the right lower extremity from April 
14, 2008, is granted, subject to regulations governing the 
payment of monetary awards.  

Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity prior to 
April 14, 2008 is denied.     

Entitlement to a 40 percent rating, but no higher, for 
peripheral neuropathy of the left lower extremity from April 
14, 2008 is granted, subject to regulations governing the 
payment of monetary awards.  

Entitlement to a 20 percent rating, but no higher, for 
erectile dysfunction is granted, subject to regulations 
governing the payment of monetary awards. 
   
	(CONTINUED ON NEXT PAGE)


Entitlement to a rating in excess of 10 percent for diabetic 
retinopathy prior to April 14, 2008 is denied.     

Entitlement to a rating in excess of 30 percent for diabetic 
retinopathy from April 14, 2008 is denied.   



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


